Citation Nr: 1741860	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-19 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a November 2016 decision, the Board, in pertinent part, denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.  The Veteran appealed denial to the United States Court of Appeals for Veterans Claims (Court).  By a July 2017 Order, the Clerk of the Court granted a Joint Motion for Partial Remand (JMPR).  The JMPR vacated the Board's November 2016 decision as it pertained to the claim of a disability rating in excess of 20 percent for type II diabetes mellitus and remanded the matter for action consistent with the JMPR.  As stated in the JMPR, the Appellant did not contest the other claims decided in the November 2016 decision, and the Court acknowledged that the Board had remanded other issues.  As development is still being conducted on these issues, they are not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the JPMR, the parties agreed that the Board erred by not obtaining all private medical records relevant to the Veteran's claim for entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus.  Specifically, the JMPR included two references to treatment provided by a private physician, Dr. A. C., for the Veteran's service-connected type II diabetes mellitus.  A December 6, 2011, opinion stated that the Veteran had been "seen with Dr. C. and case reviewed at length."  In addition, a May 2016, treatment record indicated that the Veteran was being provided with ongoing endocrine treatment by Dr. C.

The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, records reflecting treatment by Dr. C. should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that VA has determined that there are outstanding records reflecting treatment by a private physician, Dr. A. C., and ask him to complete a release form enabling VA to obtain these private medical records.

2.  After obtaining the necessary authorization from the Veteran, all outstanding records reflecting treatment from Dr. A. C. should be obtained.

3.  Obtain a medical opinion from a qualified physician to address whether or not the Veteran's service-connected diabetes mellitus requires regulation of activities for treatment.  The physician should be asked to address the discrepancy between the July 2013 opinion from Dr. C. which says that regulation of activities is required to treat the Veteran's diabetes mellitus and the March 2014 VA examination report which indicated that regulation of activities was not required to treat the Veteran's diabetes mellitus.  Schedule an examination only if deemed necessary by the physician in order to answer the question.

4.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




